Case: 12-12410    Date Filed: 02/14/2013   Page: 1 of 4

                                                            [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 12-12410
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 9:11-cr-80161-KLR-4



UNITED STATES OF AMERICA,

                                                                 Plaintiff–Appellee,

                                     versus

MARK PYFROM,
a.k.a. Mark Pyform,

                                                            Defendant–Appellant.
                          ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                              (February 14, 2013)

Before WILSON, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 12-12410     Date Filed: 02/14/2013    Page: 2 of 4

      Following a jury trial, Mark Pyfrom was convicted of conspiracy to possess

with intent to distribute a controlled substance while on board a vessel subject to

the jurisdiction of the United States, in violation of 46 U.S.C. §§ 70503(a),

70506(a) and (b); and possession with intent to distribute a controlled substance

while on board a vessel subject to the jurisdiction of the United States, in violation

of 46 U.S.C. §§ 70503(a), 70506(a). Pyfrom’s convictions stemmed from his role

in an unsuccessful attempt to deliver more than 100 kilograms of marijuana from

the Bahamas to South Florida. At sentencing, Pyfrom faced a guideline range of

63 to 78-months imprisonment based on a total offense level of 26 and a criminal

history category of I.

      The district court sentenced Pyfrom to 63-months imprisonment. On appeal,

Pyfrom argues that this sentence is unreasonable. We review the final sentence

imposed by the district court for procedural and substantive reasonableness.

United States v. Gonzalez, 550 F.3d 1319, 1323 (11th Cir. 2008).

      Pyfrom does not contend, nor is there any indication, that the district court

committed a procedural error in determining his sentence. See id. (“A sentence

may be procedurally unreasonable if the district court improperly calculates the

Guidelines range, treats the Guidelines as mandatory rather than advisory, fails to

consider the appropriate statutory factors, selects a sentence based on clearly

erroneous facts, or fails to adequately explain the chosen sentence.”). Rather,


                                          2
               Case: 12-12410     Date Filed: 02/14/2013    Page: 3 of 4

Pyfrom claims that his sentence is substantively unreasonable because the district

court failed to adequately consider whether his “ailing medical condition or his

status as an alien” warranted a variance below his guideline range.

      We review the substantive reasonableness of a sentence under a deferential

abuse of discretion standard. Gall v. United States, 552 U.S. 38, 41, 128 S. Ct.

586, 691 (2007). In determining whether a sentence is substantively reasonable,

we are guided by the factors set forth in 18 U.S.C. § 3553(a). United States v.

Winingear, 422 F.3d 1241, 1246 (11th Cir. 2005). “These factors include the

available sentences, the applicable Guideline range, the nature and circumstances

of the offense, and the need for the sentence to reflect the seriousness of the

offense, promote respect for the law, provide just punishment for the offense, and

provide the defendant with needed medical care.” Id. (citing 18 U.S.C. § 3553(a)).

“[W]hen the district court imposes a sentence within the advisory Guidelines

range, we ordinarily will expect that choice to be a reasonable one.” United States

v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).

      We are not persuaded by Pyfrom’s argument that his sentence is

substantively unreasonable because the district court failed to deviate below his

guideline range based on his medical condition or his status as an alien. First, the

record is clear that the district court took each of these factors into consideration

when arriving at its sentencing determination. Second, the record is equally clear


                                           3
               Case: 12-12410     Date Filed: 02/14/2013    Page: 4 of 4

that the district court also considered other § 3553(a) factors, such as Pyfrom’s

offense conduct, his presentence report, his sentencing guidelines, as well as his

family obligations. Finally, in arriving at its determination, the district court took

into consideration Pyfrom’s express request that, based on these factors, he receive

a low-end guideline sentence of “63 months.”

      In sum, nothing in this record suggests that Pyfrom’s 63-month sentence, at

the low end of his guideline range, was unreasonable. See Talley, 431 F.3d at 788.

The district court, therefore, did not abuse its discretion and Pyfrom’s sentence is

      AFFIRMED.




                                           4